Citation Nr: 1517764	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 29, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to September 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  On January 6, 2009, the RO received a claim of entitlement to service connection for psychiatric disability claimed as anxiety and depression. 

2.  The RO denied the Veteran's original claim for service connection in a March 2009 rating decision, because the RO determined the evidence failed to show the claimed condition was incurred in service; the Veteran did not appeal the March 2009 rating decision. 

3.  VA medical records dated in April 2009 are not cumulative or redundant of the evidence of record at the time of the March 2009 rating decision and relate to unestablished facts necessary to substantiate the claim.  

4.  The Veteran's service-related PTSD was present when he filed his claim in January 2009.




CONCLUSION OF LAW

The criteria for an effective date of January 6, 2009, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters mailed in January 2009 and September 2012.  Although the Veteran was provided some of the notice after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim, most recently in October 2013.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all available service treatment records and post-service medical records have been obtained.  Additionally, in March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of  receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Notwithstanding any other section in this part, after VA issues a decision on a claim, if VA receives new and material evidence prior to the expiration of the appeal period, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For new and material evidence other than service department records received within the appeal period or prior to appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q).




Analysis

At the outset, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's original claim for service connection for psychiatric disability, specifically claimed as anxiety and depression, was received on January 6, 2009.  In the course of his original claim, the Veteran did not provide any details relating his claimed psychiatric symptoms to his active service.  Additionally, the Board notes the Veteran's service treatment records failed to show he was ever treated for or diagnosed with anxiety or depression during his period of active duty.  A review of the Veteran's outpatient treatment notes dated prior to the March 11, 2009, RO decision also fails to show a nexus between the Veteran's then diagnosed anxiety and depressive disorders and his active service.  Further, these records also failed to show any lay reports of stressful events experienced by the Veteran in service.  As such, the RO denied the Veteran's claim in March 2009, noting an insufficiency of evidence at that time to establish the claimed disability was incurred in service. 

Subsequent to the March 11, 2009, RO decision, the Veteran continued to receive treatment at the Muskogee VA Medical Center (VAMC), via the Tulsa outpatient clinic.  These records show the Veteran reported experiencing flashbacks of his service experiences, which were traumatizing him on April 15, 2009.  According to a treatment note dated April 16, 2009, the Veteran stated he saw the faces of dead people in his dreams.  In later correspondence, the Veteran indicated he had experienced a typhoon while he was stationed in Okinawa.  In his VA Form 21-0781, which was received in August 2011, the Veteran stated he was exposed to dead babies and people when he was mobilized to perform rescue missions following the typhoon.  In its May 2012 decision, which granted service connection for PTSD, the RO cited historical records for Typhoons Helen and Rita as evidence reviewed in consideration of its decision.  

The Board finds the April 2009 outpatient treatment notes were in constructive possession of VA within the one year appeal period following the RO's March 2009 decision.  This evidence is not cumulative or redundant of the evidence previously of record.  Additionally, these notes provide evidence that relate to a previously unestablished fact necessary to substantiate the claim, when considered with the previous evidence of record.  Specifically, the April 2009 treatment notes show an in-service event-exposure to dead bodies during the Veteran's service overseas-which was subsequently confirmed as the in-service stressor necessary to establish service connection for PTSD.  

Thus, new and material evidence was added to the record within one year of the March 2009 rating decision.  Accordingly, the effective date must be established as though the former decision had not been rendered.  Although PTSD had not been diagnosed when the Veteran filed his claim in January 2009, the evidence satisfactorily establishes that it was present at that time.  Therefore, the proper effective date for service connection is the date of receipt of the initial claim, January 6, 2009.  


ORDER

An effective date of January 6, 2009, but no earlier, for the award of service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


